DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Application, filed 10/22/2020 is a continuation in part of 16932491, filed 07/17/2020; which is 16932491 is a continuation of 15801971, filed 11/02/2017, now U.S. Patent #10762238 and having 1 RCE-type filing therein.

Claims 1—20 are presented for examination.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1—20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1—20 of U.S. Patent No. 10,762,238. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant . 

See Claim Comparison Table Below:
Instant Application
USP 10762238
1. One or more computer-readable storage media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising:
monitoring a plurality of uniform resource locators (URLs) by a cellular device over a cellular network; 
extracting a query string of a monitored URL; 
extracting a plurality of key-value pairs of the query string; 
training an algorithm upon an extracted plurality of key-value pairs to generate a number of votes; 
ranking the URL based upon the number of votes; 
utilizing a ranking threshold to verify the URL, wherein the plurality of key-value pairs of a verified URL is associated with a device identifier of the cellular device; and 
storing the plurality of key-value pairs of the verified URL and the associated device identifier.
14. One or more non-transitory computer-readable storage media including computer-executable instructions that, when executed by a computer, perform the following operations:
receiving a URL transmitted by a cellular device over a cellular network; 
identifying a URL character string transmitted by the cellular device over the cellular network that matches a predetermined anonymous identifier format; 
verifying the identified URL character string as an anonymous identifier in accordance with the identification of the URL character string as matching the predetermined anonymous identifier format; 
associating the verified identified URL character string with a first device identifier that uniquely identifies the cellular device in accordance with the verification; 
identifying a subject from one or more URL navigated to by the cellular device; associating the subject with the first device identifier; 
identifying content related to the subject; and 
associating the content related to the subject with the first device identifier, the verified anonymous identifier, or both.


Claims 1—20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1—20 of co-pending Application No. 16/932,491 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application substantially recite similar and 

See Claim Comparison Table Below:
Instant Application
Appl No.: 16/932,491
1. One or more computer-readable storage media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising:
monitoring a plurality of uniform resource locators (URLs) by a cellular device over a cellular network; 
extracting a query string of a monitored URL; 
extracting a plurality of key-value pairs of the query string; 
training an algorithm upon an extracted plurality of key-value pairs to generate a number of votes; 
ranking the URL based upon the number of votes; 
utilizing a ranking threshold to verify the URL, wherein the plurality of key-value pairs of a verified URL is associated with a device identifier of the cellular device; and 
storing the plurality of key-value pairs of the verified URL and the associated device identifier.
9. One or more non-transitory computer-readable media containing executable instructions that, if executed by one or more processors, cause the one or more processors to perform operations comprising: 
identifying a character string in a URL transmitted by a client device as a potential anonymous identifier of the client device; 
searching a first database for portions of URL query strings that determine whether to verify the potential anonymous identifier as an actual anonymous identifier finding URL query string portions in the database that determine whether to verify the potential anonymous identifier as an actual anonymous identifier; and 
verifying the potential anonymous identifier as an actual anonymous identifier in response to finding a URL query string portion that verifies the potential anonymous identifier as an actual anonymous identifier.


This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6—10 and 15—17 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Oprea” et al. [US 9838407 B1] in view of “Comstock” [US 2017/0013070] et al.

Regarding Claim 1. Oprea disclose One or more computer-readable storage media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: 
monitoring a plurality of uniform resource locators (URLs) by a cellular device over a cellular network [Oprea disclose obtaining log data (Abstract); see HTTP LOG DATA 106-112 (FIG.1), step 200 (FIG.2); URL, FIG.3]; 

Oprea may not expressly disclose, but, Comstock, analogues art, disclose extracting a query string of a monitored URL [see searching database in FIG.2 of Comstock (par.0067)]; 
Therefore, it whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Oprea by 

Oprea in view of Comstock further disclose,
and extracting a plurality of key-value pairs of the query string [Oprea disclose extracting values from internal & external feature from internal log and additional data (step 202, FIG.2)]; 
training an algorithm upon an extracted plurality of key-value pairs to generate a number of votes [Oprea disclose applying regression model, step 202 of FIG.2]; and ranking the URL based upon the number of votes [Oprea disclose generating risk scores, step 204, FIG.2 (see also FIGs.5—7)]; 
utilizing a ranking threshold to verify the URL, wherein the plurality of key-value pairs of a verified URL is associated with a device identifier of the cellular device [Oprea disclose identifying a subset having specified threshold scores 202 (FIG.2)]; and storing the plurality of key-value pairs of the verified URL and the associated device identifier [see Comstock discloses associating and storing verified cookie with device identifier (see FIGS.3A—4B)].
Claim 10 is rejected for the same rationale applied in rejecting claim 1.

Oprea in view of Comstock further disclose claims 6/15. The one or more computer-readable storage media/device of claim 1/10, wherein the algorithm includes a Random Forest algorithm that utilizes the plurality of key-value pairs as a feature for a verification of the URL [Oprea disclose applying regression model, step 202 of FIG.2]. 

Oprea in view of Comstock further disclose claims 7-8/16-17. The one or more computer-readable storage media/device of claim 1/10 further comprising: creating the algorithm from dataset URLs that are verified using manual evaluation of each key-value pair, and , wherein the dataset URLs are used as training data for the algorithm [Oprea disclose applying regression model, step 202 of FIG.2; generating risk scores, step 204, FIG.2 (see also FIGs.5—7)]. 

Oprea in view of Comstock further disclose claims 9. The one or more computer-readable storage media/device of claim 7, wherein the manual evaluation utilizes stored key variables and device identifiers in a database [Oprea disclose obtaining log data (Abstract); see HTTP LOG DATA 106-112 (FIG.1), step 200 (FIG.2); URL, FIG.3]. 

Claims 2, 4, 11, 13 and 18—20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Oprea” et al. [US 9838407 B1] in view of “Comstock” [US 2017/0013070] et al., and further in view of “Gatto” et al. [US 9774594 B2].

Regarding Claim 18. Oprea in view of Comstock disclose A computer-implemented method, comprising: monitoring a plurality of uniform resource locators (URLs) by a cellular device over a cellular network [Oprea disclose obtaining log data (Abstract); see HTTP LOG DATA 106-112 (FIG.1), step 200 (FIG.2); URL, FIG.3]; 
extracting a plurality of key-value pairs [Oprea disclose extracting values from internal & external feature from internal log and additional data (step 202, FIG.2)]. Oprea may not see searching database in FIG.2 of Comstock (par.0067)]; 
Therefore, it whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Oprea by incorporating the searching teaching of Comstock for the benefit of implementing mobile to web correlation using cookies of a linking system.

Oprea/Comstock may not expressly disclose; but, Gatto, analogues art disclose wherein the key-value pairs include one or more potential anonymous identifiers [Gatto disclose temporal identifier generator 122, temporal identifier 206 (see FIGS. 1, 2A-2B; col. lines 41—66)]; 
Therefore, it whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Oprea/Comstock by incorporating the temoral identifier of Gatto for the benefit of securely providing content to users.

Oprea/Comstock in view Gatto further disclose, 
training a Random Forest algorithm upon an extracted plurality of key-value pairs to verify the URL [Oprea disclose applying regression model, step 202 of FIG.2], wherein a verified URL associates the one or more potential anonymous identifiers as one or more actual anonymous identifiers to a device identifier; and storing the one or more actual anonymous identifiers and the device identifier [see Comstock discloses associating and storing verified cookie with device identifier (see FIGS.3A—4B)]. 
Oprea in view of Comstock, and further in view of Gatto further disclose claims 2/11. The one or more computer-readable storage media/device of claim 1/10, wherein the plurality of key-value pairs includes at least one key variable that is paired with a value-character string that matches a format of an anonymous identifier [Gatto disclose temporal identifier generator 122, temporal identifier 206 (see FIGS. 1, 2A-2B; col. lines 41—66)]. The motivation to combine is the same as that of claim 18 above. 

Oprea in view of Comstock, and further in view Gatto further disclose claims 4/13. The one or more computer-readable storage media/device of claim 1/10, wherein the plurality of key-value pairs includes at least one key variable that is paired with a value-character string having a format that is different from a format of an anonymous identifier [Gatto disclose temporal identifier generator 122, temporal identifier 206 (see FIGS. 1, 2A-2B; col. lines 41—66)]. The motivation to combine is the same as that of claim 18 above.

Claims 19 & 20 recite similar limitations as that of dependent claims (e.g., 7 & 9) and are rejected for the same rationale applied above.
Allowable Subject Matter
Claims 3, 5, 12 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if, [i] they are rewritten in independent form including all of the limitations 
The following is a statement of reasons for the indication of allowable subject matter:  Oprea in view of Comstock fail to further disclose wherein the value-character string of the verified URL is an actual anonymous identifier; 
wherein the algorithm utilizes the value-character string as a feature for a verification of the URL. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892: for example,  Stein et al.: US 10104113 B1) directed selecting a uniform resource location (URL) for classification wherein the selected URL is associated with a webpage; determining a URL risk score for the selected URL; comparing the URL risk score to a URL risk threshold; in response to determining that the URL risk score exceeds the URL risk threshold, determining a maliciousness risk score for the webpage content associated with the selected URL; comparing the maliciousness risk score to a maliciousness risk threshold; and classifying the URL based on the comparison between the maliciousness risk score and the maliciousness risk threshold; in response to determining that the maliciousness risk score exceeds the maliciousness risk threshold, classifying the URL as malicious; in response to determining that the maliciousness risk score does not exceed the maliciousness risk threshold, classifying the URL as benign.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571)270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434